  Case 3:20-cv-00386-SMY Document 3 Filed 05/06/20 Page 1 of 4 Page ID #18



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIMOTHY RICE,                                        )
# 12584-028,                                         )
                                                     )
                        Petitioner,                  )
                                                     )
        vs.                                          )       Case No. 20-cv-386-SMY
                                                     )
SPROUL,                                              )
                                                     )
                        Respondent.                  )


                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Timothy Rice is incarcerated at the United States Penitentiary in Marion, Illinois

(“Marion”). He filed this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the

calculation of his 12 month and one day sentence on revocation of his supervised release in United

States v. Rice, No. 14-CR-00056-001 (S.D. Ind. 2014). (Doc. 1).

        Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives the

Court the authority to apply the Rules to other habeas corpus cases.

        Rice claims he is entitled to 28 days of good conduct credit pursuant to the First Step Act,

Public Law 115-391. Specifically, he asserts he is entitled to an additional 7 days per year of his

sentence prior to his original release. (Doc. 1, p. 7). Section 102(b)(1) of the First Step Act

amended 18 U.S.C. § 3624(b)(1) to permit federal inmates to earn 54 days of good conduct time

for each year of the sentence imposed. Under the previous version of the statute, the Bureau of

                                                    1
  Case 3:20-cv-00386-SMY Document 3 Filed 05/06/20 Page 2 of 4 Page ID #19



Prisons (“BOP”) awards good conduct time based on a prisoner’s time served, which allows a

prisoner to earn only 47 days of good conduct time for each year of the sentenced imposed.

       Rice’s request was denied by “Unit Classification” on April 21, 2020. (Id., p. 3). He states

that he did not seek formal administrative review of this initial denial because he “doesn’t have

enough time left to exhaust the Administrative Remedy Procedure.” (Id., p. 5). His current release

date is August 16, 2020. (Id., p. 7).

                                           Discussion

       The Attorney General, acting through the BOP, calculates an inmate’s sentence “as an

administrative matter when imprisoning the defendant.” United States v. Wilson, 503 U.S. 329,

335 (1992). The BOP has created an Administrative Remedy Program which “allow[s] an inmate

to seek formal review of an issue relating to any aspect of his/her own confinement.” 28 C.F.R.

§ 542.10(a).

       A habeas petition pursuant to 28 U.S.C. § 2241 is the proper vehicle to challenge the

calculation, i.e., the execution, of a sentence. Romandine v. U.S., 206 F.3d 731, 736 (7th Cir.

2000). Generally, a petitioner must exhaust administrative remedies before petitioning the Court

for relief. See Clemente v. Allen, 120 F.3d 703, 705 (7th Cir. 1997); Richmond v. Scibana, 387

F.3d 602, 604 (7th Cir. 2004); Jackson v. Carlson, 707 F.2d 943, 949 (7th Cir. 1983). But a court

may excuse exhaustion where:

               (1) requiring exhaustion of administrative remedies causes prejudice, due
                   to unreasonable delay or an indefinite timeframe for administrative
                   action;

               (2) the agency lacks the ability or competence to resolve the issue or grant
                   the relief requested;

               (3) appealing through the administrative process would be futile because
                   the agency is biased or has predetermined the issue; or



                                                2
  Case 3:20-cv-00386-SMY Document 3 Filed 05/06/20 Page 3 of 4 Page ID #20



                (4) where substantial constitutional questions are raised.

Gonzalez v. O'Connell, 355 F.3d 1010, 1016 (7th Cir. 2004).

        Rice’s claim that he will not have time to exhaust the BOP’s administrative remedies does

not fall within into any of these categories. Moreover, the entire point of exhaustion requirements

is to allow agencies the opportunity to evaluate and remedy errors internally. Rice speculates that

the BOP will deny his request at all three levels of review, an assumption that the Court will not

make.

                                                  Conclusion

        For the foregoing reasons, Petitioner Timothy Rice’s Petition for Writ of Habeas Corpus

under 28 U.S.C. §2241 (Doc. 1) is DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies. The Clerk of Court is DIRECTED to enter judgment accordingly.

        It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). If Petitioner wishes

to appeal the dismissal of this action, his notice of appeal must be filed with this Court within 60

days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of the judgment, and this 28-day deadline cannot be extended. Other motions, including a

Rule 60 motion for relief from a final judgment, do not toll the deadline for an appeal.

        A motion for leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner

plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner chooses to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the

amount to be determined based on his prison trust fund account records for the past six months)



                                                   3
  Case 3:20-cv-00386-SMY Document 3 Filed 05/06/20 Page 4 of 4 Page ID #21



irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: May 6, 2020


                                                    s/ Staci M. Yandle
                                                    STACI M. YANDLE
                                                    United States District Judge




                                                4
